Name: Commission Regulation (EEC) No 1341/82 of 28 May 1982 amending Regulation (EEC) No 604/71 in respect of the list of representative producer markets of fruit and vegetablesg
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/94 Official Journal of the European Communities 29 . 5 . 82 COMMISSION REGULATION (EEC) No 1341/82 of 28 May 1982 amending Regulation (EEC) No 604/71 in respect of the list of representative producer markets of fruit and vegetables Annex II to Regulation (EEC) No 1035/72 ; whereas Commission Regulation (EEC) No 604/71 (3), as last amended by Regulation (EEC) No 2307/80 (4), should be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular Article 17 (2) thereof, Whereas Council Regulation (EEC) No 1203/82 added apricots and aubergines to the products listed in HAS ADOPTED THIS REGULATION : Article 1 The following Annexes are hereby added to Regulation (EEC) No 604/71 : ANNEX X Representative producer markets for apricots Greece : Argos Korinthos Moudania France : Chateaurenard Perpignan Italy : Salerno Forli Napoli  ANNEX XI Representative producer markets (or aubergines Greece : France : Italy : Scala (Lakonias) Thessaloniki Chateaurenard Catanzaro Latina Napoli Lecce Bleiswijk Westland-Noord Delft-Westerlee' The Netherlands (  ) OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 140, 20 . 5 . 1982, p . 36 . 0 OJ No L 70, 24. 3 . 1971 , p. 9 . 0 OJ No L 233, 4. 9 . 1980, p . 11 . 29 . 5 . 82 Official Journal of the European Communities No L 150/95 Article 2 This Regulation shall enter into force on 1 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1982. For the Commission Poul DALSAGER Member of the Commission